April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        IN THE ESTATE OF ROSA ELVIA GUERRERO, DECEASED

NO. 14-13-00580-CV

                     ________________________________

       This cause, an appeal from the order denying appellant’s motion to compel
arbitration signed June 25, 2013, was heard on the transcript of the record.

      We grant appellant’s motion for en banc rehearing, order the Marjority and
Dissenting Opinions issued September 4, 2014, withdrawn, VACATE our
judgment issued September 4, 2014, and issue this judgment in its stead with our
issuance of the court’s Majority and Dissenting En Banc Opinions.

       We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, Mike Hall Chevrolet, Inc. d/b/a Champion Chevrolet, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.